IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00352-CV

                    IN THE INTEREST OF R.A., A CHILD



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 13-000921-CV-85


                                      ORDER


      LaThomas Grays appeals the decision of the trial court appointing him as

possessory conservator of his child, R.A., and appointing Monica Lopez as managing

conservator of the child. In his docketing statement, Grays indicates that this appeal

should be referred to mediation even though success was limited at earlier attempts.

      By letter dated December 15, 2014, the Court requested a response, within 21

days, from the Texas Department of Family & Protective Services, Monica Lopez,

M.A.—the mother of the child the subject of this appeal, and the attorney ad litem of the

child the subject of this appeal on whether any of them agreed to refer the appeal to
mediation and whether any agreed to the appointment of Linda McLain or Joan

Hazelwood as mediator.

        More than 21 days have passed and only the Department has responded,

objecting to the referral of this appeal to mediation.

        Accordingly, the Department’s objection is sustained without prejudice to the

parties resolving their disputes by mutual agreement.      The parties are ordered to

continue with briefing the merits of this appeal. Grays’s brief is currently due January

26, 2015.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Objection sustained; briefing continued
Order issued and filed January 22, 2015




In the Interest of R.A., a Child                                                  Page 2